In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
Nos. 12‐3738 & 12‐3739 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                   v. 

SCOTT ADKINS, 
                                                Defendant‐Appellant. 
                      ____________________ 

          Appeals from the United States District Court for the 
           Northern District of Indiana, Hammond Division. 
 Nos. 2:09-CR-32-PPS & 2:10-CR-10-PPS — Philip P. Simon, Chief Judge. 
                      ____________________ 

   ARGUED NOVEMBER 1, 2013 — DECIDED JANUARY 30, 2014 
                ____________________ 

    Before POSNER, FLAUM, and SYKES, Circuit Judges. 
    FLAUM, Circuit Judge. This is a consolidated appeal of two 
separate, but related, cases against Scott Adkins. In one case, 
a jury convicted Adkins of attempting to possess heroin with 
intent  to  distribute,  and  of  being  a  felon  in  possession  of  a 
ﬁrearm.  In  the  other,  Adkins  pled  guilty  to  receipt  of  child 
pornography.  Adkins  raises  several  arguments  on  appeal. 
He  ﬁrst  attacks  his  convictions  on  the  heroin  and  ﬁrearm 
charges,  arguing  that  he  is  entitled  to  a  new  trial  due  to 
Nos. 12‐3738 & 12‐3739                                                          2

alleged  errors  regarding  evidentiary  decisions,  jury 
instructions,  and  improper  statements  by  the  government. 
We  reject  these  arguments  and  aﬃrm  Adkins’  heroin  and 
ﬁrearms  convictions.  Adkins  next  argues  that  we  should 
vacate  his  sentence  on  the  heroin  and  ﬁrearm  convictions 
because  of  multiple  alleged  sentencing  errors.  We  reject 
these  arguments  and  aﬃrm  his  sentence  as  well.  Finally, 
with  respect  to  his  child  pornography  sentence,  Adkins 
contends that one special condition of his supervised release 
is unconstitutionally vague and overbroad, and that we may 
review this issue despite the appeal waiver in his guilty plea. 
We  agree.  We  therefore  vacate  and  remand  on  this  ground 
alone. 
                                         I. Background 
    In  January  2009,  Adkins  was  living  with  Nathaniel 
Jordan  and  Jordan’s  two  daughters  in  Gary,  Indiana.  On 
January 27, United States customs agents at the UPS facility 
in  Louisville,  Kentucky,  inspected  and  opened  a  package 
from  Canada  addressed  to  Jordan.  The  package  allegedly 
contained  clothing  and  two  heavy  stuffed  snowmen.  Inside 
the snowmen were pellets that field‐tested for narcotics; the 
government  says  that  the  snowmen  contained  about  300 
grams  of  heroin,  a  distribution  quantity  worth  $30,000. 
Agents then sent the pellets for further testing, and put fake 
pellets  in  the  snowmen  as  well  as  a  transmitter  that  would 
signal if the snowman was ripped open. Agents re‐wrapped 
the  package,  which  was  delivered  to  Jordan’s  house  on 
January 29 by a customs agent disguised as a UPS driver.1 

                                                 
1  A  chemist  later  confirmed  that  the  pellets  contained  heroin.  The  real 

heroin was destroyed before trial due to a mistaken destruction order. 
Nos. 12‐3738 & 12‐3739                                                        3

    Jordan signed for the package. One of Jordan’s daughters 
testified  that  after  the  “UPS  driver”  left,  Adkins  went  to 
Jordan’s  room,  opened  the  package,  said,  “We’ve  got  some 
goodies,”  and  took  out  a  snowman.  When  the  transmitter 
alerted,  agents  entered  Jordan’s  home.  Agents  found  an 
open  snowman  on  the  upper  shelf  of  Jordan’s  bedroom 
closet,  and  another  snowman  on  the  dresser.  In  that  room, 
agents also found plastic baggies and two digital scales, both 
of  which  are  often  used  in  the  drug  trade.  One  scale  tested 
positive  for  heroin  and  cocaine,  the  other  for  heroin  and 
procaine  (which  is  sometimes  mixed  with  narcotics).  A 
search of Adkins’ person and of Adkins’ basement bedroom 
revealed no drugs or drug paraphernalia, but did reveal two 
handguns. In the living room, agents found three items that 
were  admitted  at  trial:  Adkins’  passport;  an  itinerary  for  a 
bus  trip  from  Gary  to  Toronto  (via  Detroit),  for  which 
Adkins was scheduled to depart on the morning of January 
21, 2009; and a Western Union receipt from the afternoon of 
January  21,  showing  that  a  Samuel  John  had  wired  $75  to 
Adkins at the Detroit Greyhound bus station. 
     Agents then interviewed Adkins and Jordan.2 According 
to  the  agents,  Adkins  admitted  receiving  and  opening  the 
package, said he was surprised that the package got through 
customs,  and  thought  that  it  did  “not  feel  like  300  grams.” 
Adkins  also  allegedly  told  the  agents  that  he  had  recently 
tried  to  go  to  Canada  to  receive  heroin  from  a  man  named 
Sam  but  was  denied  entry,  and  that  Sam  then  wired  him 
money through Western Union so he could return by bus to 
                                                 
2 Per  department  practice,  these  interviews  were  not  recorded.  The 
agents  took  interview  notes  but  were  later  unable  to  locate  them.  The 
agents also prepared a report in the days following the interviews. 
Nos. 12‐3738 & 12‐3739                                                       4

Gary.  Adkins  allegedly  knew  how  the  proceeds  from  the 
drugs  would  be  split  but  did  not  admit  that  he  would  be 
receiving any of them.3 
    Adkins  also  allegedly  said  that  the  guns  in  his  room 
belonged to an upstairs tenant. Adkins said that he had been 
repairing  them.  He  knew  the  guns  worked  because  he  test‐
fired them in the backyard. The government did not test the 
guns for DNA or fingerprints. 
    While  the  agents  were  interviewing  Adkins,  he  gave 
written  consent  for  a  search  of  his  computers.  The  search 
revealed more than four hours of child pornography videos, 
including  videos  depicting  sexual  conduct  with  girls  who 
appeared to be between five and seven years old. 
    In  2009,  Adkins  was  indicted  for  his  alleged  drug  and 
gun  conduct.  In  2010,  a  separate  two‐count  indictment 
charged  Adkins  with  receipt  of  child  pornography,  and 
possession  of  the  same.  After  a  jury  trial  on  the  heroin  and 
gun conduct, Adkins was convicted of attempting to possess 
heroin  with  intent  to  distribute,  and  of  being  a  felon  in 
possession  of  a  firearm.  Following  his  conviction,  Adkins 
pled guilty to receipt of child pornography and, in exchange, 
the  government  dismissed  the  possession  charge.  The 
district  court  sentenced  Adkins  to  210  months  in  prison  for 
the child pornography conviction, plus a fifteen‐year term of 
supervised  release.  Adkins  also  received  ninety  months’ 
imprisonment  for  both  the  heroin  and  gun  charges.  Twelve 
of those months ran consecutively to his child pornography 
                                                 
3 The agents’ report of the interview said that Adkins admitted going to 

Canada  to  receive  a  “package,”  but  the  report  did  not  mention  heroin 
specifically. 
Nos. 12‐3738 & 12‐3739                                            5

sentence,  so  Adkins’  total  term  of  imprisonment  is  222 
months. The judge ordered four years of supervised release 
on the heroin charge and three years on the gun charge, both 
of  which  ran  concurrently  to  the  fifteen‐year  term  of 
supervised release for the child pornography conviction. 
                         II. Discussion 
   A. Evidentiary challenges 
    Adkins  first  challenges  his  heroin  and  firearms 
convictions on the ground that the district court should have 
excluded the evidence relating to his alleged trip to Canada 
to  pick  up  heroin  from  “Sam”  or  “Sonny.”  This  evidence 
consisted  of  Adkins’  passport;  an  itinerary  for  a  bus  trip 
from  Gary  to  Toronto  (via  Detroit),  for  which  Adkins  was 
scheduled to depart on the morning of January 21, 2009; and 
a  Western  Union  receipt  from  the  afternoon  of  January  21, 
showing  that  Samuel  John  had  wired  $75  to  Adkins  at  the 
Detroit Greyhound bus station. 
           i. Legal standards and proceedings below 
   We review a district court’s evidentiary rulings for abuse 
of discretion. United States v. Taylor, 604 F.3d 1011, 1014 (7th 
Cir.  2010).  Adkins’  challenges  implicate  two  rules.  First, 
Federal  Rule  of  Evidence  404(b)  prohibits  evidence  of  a 
defendant’s  prior  bad  acts  to  show  his  propensity  for  bad 
behavior,  but  permits  such  evidence  when  offered  to  show 
“motive,  opportunity,  intent,  preparation,  plan,  knowledge, 
identity,  absence  of  mistake,  or  lack  of  accident.”  Second, 
Rule 403 generally prohibits unduly prejudicial evidence.  
   Before  trial,  the  government  moved  in  limine  for  the 
admissibility  of  the  trip‐related  evidence,  and  the  district 
court  agreed  with  the  government.  First,  it  found  that  the 
Nos. 12‐3738 & 12‐3739                                            6

evidence was not evidence of prior bad acts, but instead was 
direct  evidence  of  the  crime,  because  it  tended  to  show 
Adkins’  knowledge,  preparation,  and  intent,  “all  of  which 
are elements of the crime charged.” The judge also found the 
trip‐related  evidence  “to  be  extremely  probative,  and  not 
unfairly prejudicial. So any [Rule] 403 balance in here, in my 
view, militates in favor  of admitting the evidence.”  Second, 
and  in  the  alternative,  the  district  court  found  the  trip 
evidence admissible under our test for Rule 404(b) evidence. 
          ii. Analysis 
    In  this  case,  the  government  needed  to  prove,  among 
other  things,  that  Adkins  “attempted  to  knowingly  or 
intentionally  possess  heroin”  on  or  about  January  29,  2009. 
Attempt  requires  the  government  to  prove  specific  intent. 
United States v. Coté, 504 F.3d 682, 687 (7th Cir. 2007). Adkins 
contends  that  his  alleged  conduct  a  week  earlier  could  not 
constitute evidence of his state of mind a week later when he 
received  the  snowmen;  instead,  he  argues,  the  evidence  of 
that  trip  was  merely  Rule  404(b)  “bad  acts”  evidence. 
Adkins’ argument is unpersuasive. The evidence of Adkins’ 
trip  to  Canada—his  passport,  his  bus  ticket  to  Canada,  his 
itinerary,  and  the  Western  Union  receipt—served  several 
legitimate purposes in the government’s case. First, it tended 
to show Adkins’ knowledge that the material he and Jordan 
received on January  29, 2009, was indeed heroin, because it 
was allegedly the same heroin he had tried to procure eight 
days  earlier  from  the  same  supplier.  Second,  and  for  the 
same  reasons,  the  evidence  of  Adkins’  trip  to  Canada 
demonstrated  his  intent  to  procure  heroin.  Third,  Adkins’ 
failed trip to Canada explains why the heroin‐filled package 
was  shipped  in  a  snowman—i.e.,  the  failed  trip  provides  a 
Nos. 12‐3738 & 12‐3739                                               7

motive for the package’s shipment. Thus, the trip evidence is 
not  evidence  of  a  prior  bad  act,  but  of  a  determined 
individual to obtain this specific heroin from this supplier at 
this general time. Thus, Rule 404(b) does not apply here. 
    Adkins  next  argues  that  the  district  court’s  Rule  403 
analysis  was  “perfunctory.”  It  is  true  that  the  judge’s 
reasoning could have been more extensive. In some cases, a 
“bare bones” recitation of Rule 403 has led to a reversal. See, 
e.g., United States v. Ciesiolka, 614 F.3d 347, 357 (7th Cir. 2010). 
But  in  this  case,  the  district  court  provided  a  sufficiently 
thorough  analysis  because  it  appears,  in  context,  that  the 
district court was relying upon the reasons articulated in its 
404(b)  analysis.  In  other  words,  the  district  court  found  the 
Canada‐trip evidence more probative than prejudicial for the 
same reasons that it found the evidence to be direct evidence 
of  criminality:  the  evidence  went  to  Adkins’  knowledge, 
preparation, and intent. Moreover, the trip‐related evidence 
was  prejudicial  to  Adkins  only  because  it  helped  prove  his 
alleged crime. See United States v. Thompson, 359 F.3d 470, 479 
(7th Cir. 2004) (“[A]ll probative evidence is prejudicial to the 
party against whom it is offered.”). 
   Nonetheless,  Adkins  contends  that  the  evidence  was 
unfairly  prejudicial  because  some  jurors  might  have  been 
unpersuaded  that  Adkins  thought  the  snowmen  contained 
heroin,  but  convicted  him  anyway  for  trying  to  travel  to 
Canada  a  week  earlier  seeking  the  heroin.  While  this  is 
theoretically possible, the much more likely inference is that 
the  jurors  convicted  Adkins  because  he  took  the  package, 
opened  it,  took  out  a  snowman,  said  “We’ve  got  some 
goodies,”  ripped  open  a  snowman,  tried  to  hide  it  when 
agents  arrived,  and  then  told  the  agents  afterward  that  he 
Nos. 12‐3738 & 12‐3739                                                8

was  surprised  that  the  package  made  it  through  customs 
and it “did not feel like 300 grams.” 
    Adkins  makes  three  final  arguments  about  the  Canada‐
trip  evidence,  all  of  which  we  reject.  First,  he  contends  that 
the  district  court  erred  by waiting  until  the  end  of  trial  to 
give  a  limiting  instruction  that  the  trip  evidence  should  be 
considered  only  as  to  intent  and  knowledge.  We  have 
expressly rejected this argument before, and do so again. See 
United States v. Akinrinade, 61 F.3d 1279, 1284 (7th Cir. 1995). 
Second, Adkins argues that the district court erred by giving 
a generic limiting instruction about the trip‐related evidence, 
rather  than  customizing  that  instruction  to  this  case’s  facts. 
However, while we “encourage” district courts to give case‐
specific  limiting  instructions,  we  do  not  require  them  to  do 
so.  United  States  v.  Miller,  673  F.3d  688,  702  n.1  (7th  Cir. 
2012).  Third,  Adkins  contends  that  it  was  erroneous  not  to 
limit consideration of the Canada‐trip evidence to the heroin 
charge. But there is no indication that this evidence affected 
the  jury’s  consideration  of  the  firearms  charge.  The  only 
plausible  inference  is  that  the  jury  convicted  Adkins  of  the 
firearms  charge  because  two  guns  were  found  in  his  room 
and he admitted to test‐firing them. We therefore reject all of 
Adkins’ evidentiary arguments. 
    B. Jury instructions 
    Adkins contends that the jury instructions constructively 
amended  the  indictment.  Instruction  No.  21  set  forth  the 
elements of attempted heroin possession, but did not contain 
a  date  on  which  the  charged  offense  occurred.  Instruction 
No.  28  said:  “The  Superseding  Indictment  charges  that  the 
offenses were committed ‘on or about’ January 29, 2009. The 
government  must  prove  that  the  offenses  happened 
Nos. 12‐3738 & 12‐3739                                                                  9

reasonably close to that date but is not required to prove that 
the  alleged  offenses  happened  on  that  exact  date.”  Neither 
party objected to either instruction. 
     Jury  instructions  may  not  amend  the  indictment.  United 
States v. Trennell, 290 F.3d 881, 888 (7th Cir. 2002). The Fifth 
Amendment  requires  that  the  allegations  in  the  indictment 
and  the  proof  at  trial  “match  in  order  ‘to  insure  that  the 
defendant is not subject to a second prosecution, and to give 
the  defendant  reasonable  notice  so  that  he  may  prepare  a 
defense.’” Id. (quoting United States v. Folks, 236 F.3d 384, 390 
(7th Cir. 2001)). To prove that a constructive amendment has 
occurred,  “the  crime  charged  in  the  indictment  must  be 
materially different or substantially altered at trial, [so that] 
it is impossible to know whether the grand jury would have 
indicted  for  the  crime  actually  proved.”  Id.  (citation  and 
internal  quotation  marks  omitted).  Because  Adkins  did  not 
object  below  to  the  jury  instructions,  we  review  for  plain 
error. See United States. v. Olano, 507 U.S. 725, 731 (1993).4 
    Adkins argues that Instruction No. 21 “permitted the jury 
to  find—as  the  Government  argued  in  its  initial  closing 
argument—that  Mr.  Adkins  took  his  substantial  step  by 
leaving  Indiana  for  Canada”  eight  days  earlier.  Adkins  is 
referring  to  the  fact  that,  during  closing  arguments,  the 
prosecutor  mentioned  several  acts  when  discussing  the 
“substantial  step”  necessary  to  prove  attempt:  “Going  to 
                                                 
4  An  error  is  plain  if  it  was  (1)  clear  at  the  time  of  the  appeal  and  (2) 

affected the outcome in the district court. See United States v. Wheeler, 540 
F.3d 683, 689 (7th Cir. 2008). If these criteria are satisfied, we must then 
“decide  whether  the  error  is  so  fundamental  in  nature  that  upholding 
[the  decision  below]  results  in  an  intolerable  miscarriage  of  justice.” 
United States v. Kirklin, 727 F.3d 711, 718 (7th Cir. 2013). 
Nos. 12‐3738 & 12‐3739                                           10

Canada.  Receiving  a  package  that’s  supposed  to  have 
$30,000  worth  of  heroin.  Open[ing]  the  package.  Cutting 
open  the  snowmen.  Those  are  all  substantial  steps  towards 
putting  that  heroin  in  your  possession.”  Adkins  contends 
that  the instructions  allowed the jury  to convict  him for his 
trip to Canada because “the jury could have found that prior 
trip ‘reasonably close’ to the date” in the indictment. 
    We reject Adkins’ argument for several reasons. First, the 
indictment charged Adkins with committing both the heroin 
and  firearms  offenses  “on  or  about  January  29,  2009.”  The 
district  court’s  instructions  were  therefore  perfectly 
consistent  with  the  indictment.  Second,  although  the 
prosecutor should not have said that a trip to Canada eight 
days  earlier  sufficed  as  a  substantial  step,  the  government 
was  otherwise  clear  that  the  primary  focus  of  the  case  was 
January  29,  2009.  That  was  the  day  on  which  the  package 
arrived,  Adkins  eagerly  opened  it,  and  he  allegedly  made 
inculpating  statements  to  federal  agents.  Third,  there  was 
ample  permissible  evidence  that  the  jury  could  have  relied 
upon  in  convicting  him  (e.g.,  Adkins  received  the  package, 
opened  it,  took  out  a  snowman,  said  “We’ve  got  some 
goodies,” ripped open a snowman, and then tried to hide it 
when  agents  arrived).  See  United  States  v.  Natour,  700  F.3d 
962,  969  (7th  Cir.  2012)  (“[E]ven  where  we  have  found  a 
constructive  amendment,  we  have  not  reversed  if  …  the 
defendant  was  unable  to  show  that  the  outcome  of  his  trial 
would have been different … .”). 
   C. Striking inadmissible evidence instead of declaring 
      a mistrial sua sponte 
  Adkins  next  argues  that  the  district  court  plainly  erred 
when it struck inadmissible Rule 404(b) evidence rather than 
Nos. 12‐3738 & 12‐3739                                                 11

declaring a mistrial sua sponte. Adkins is referring to the fact 
that,  during  the  government’s  cross‐examination  of  co‐
defendant  Jordan,  the  prosecutor  asked,  “Well,  you  knew 
when you sent Adkins to Canada to go visit—Sonny—to go 
visit  Sam—Sonny,  that  Sonny  had  previously  given  Adkins 
drugs  to  smuggle?”  Adkins  immediately  objected.  The 
district court sustained the objection, and instructed the jury: 
“Ladies and gentlemen, that last line of inquiry, I am striking 
from the record, the last question and answer, and I’m going 
to  admonish  you  to  disregard  it.”  Additionally,  the  district 
judge  later  reiterated  during  jury  instructions  that  the  jury 
“must  not”  consider  anything  that  the  judge  had  stricken 
from the record. 
    It  was  improper  for  the  government  to  try  to  solicit 
testimony from Jordan that Adkins had allegedly smuggled 
drugs for Sam in the past. This was beyond the scope of both 
the government’s notice and the court’s ruling on the motion 
in limine. It should not have occurred. 
    Adkins faces several hurdles, however. First, our review 
is again for plain error because Adkins did not object to the 
instruction or request a mistrial. Second, we have repeatedly 
emphasized  that  district  courts  are  “in  the  best  position  to 
evaluate  the  effect  that  an  error  may  have  on  the  overall 
course  of  the  proceedings,  as  well  as  whether  a  limiting 
instruction can cure any potential prejudice.” United States v. 
Curry,  538  F.3d  718,  728  (7th  Cir.  2008).  As  a  result,  district 
judges  have  “broad  discretion  in  deciding  to  give  a 
cautionary  instruction  rather  than  to  declare  a  mistrial.”  Id. 
Third, we presume that jurors “follow limiting and curative 
instructions  unless  the  matter  improperly  before  them  is  so 
powerfully  incriminating  that  they  cannot  reasonably  be 
Nos. 12‐3738 & 12‐3739                                             12

expected  to  put  it  out  of  their  minds.”  Id.  (quoting  United 
States v. Danford, 435 F.3d 682, 687 (7th Cir. 2006)). 
    Fourth, Adkins’ argument does not persuade us because 
the  improprieties  in  his  trial  are  quite  similar  to  those  in 
United States v. Harris, 325 F.3d 865 (7th Cir. 2003), where we 
affirmed a conviction. In that case, the government charged 
both  Barbara  Harris  and  Terry  Riley  with,  inter  alia, 
possession of crack cocaine with intent to distribute. Harris’s 
defense was that she did not know Riley had drugs in their 
shared residence.  A police detective testified at trial that he 
arrested Harris based on the physical evidence in her home 
and  the  fact  that  he  had  received  information  “in  the  past 
that Barbara Harris was delivering cocaine for Terry Riley.” 
Id. at 871. The district court struck the testimony and gave a 
limiting  instruction;  after  her  conviction,  Harris  argued  on 
appeal that the district court should have ordered a mistrial 
sua  sponte.  Id.  We  affirmed,  explaining  that  although  the 
testimony  was  improper,  the  district  judge’s  “corrective 
action  …  overc[a]me  the  prejudicial  effect  of  the  witness’ 
statement.” Id. In Harris, the potentially prejudicial statement 
was  a  witness’s  answer;  in  Adkins’  case,  the  potentially 
prejudicial  statement  was  a  prosecutor’s  question.  If 
anything, an answer seems more potentially prejudicial than 
a question. Given Harris and our general deference to district 
courts in taking curative actions, we reject the argument that 
the judge plainly erred in not ordering a mistrial sua sponte. 
   D. Improper vouching during closing argument 
    During closing arguments, both defendants attacked the 
government’s  case,  noting  that  the  agents  had  lost  their 
interview  notes,  that  they  chose  not  to  record  the 
defendants’  statements  even  though  recording  equipment 
Nos. 12‐3738 & 12‐3739                                            13

was  available,  that  the  agents’  report  was  not  prepared 
immediately  and  was  not  verbatim,  that  the  agents  had 
inconsistencies  in  their  testimony,  that  their  report  had 
factual  mistakes,  and  that  the  heroin  was  accidentally 
destroyed  before  trial.  In  rebuttal,  the  government 
responded  to  these  attacks.  Specifically,  the  prosecutor  said 
that it was agency practice not to record statements, that the 
agents  took  careful  notes,  and  that  they  consulted  those 
notes  to  write  reports  two  days  later.  Then,  the  prosecutor 
said:  “Ladies  and  gentlemen,  you  can—we  can—the 
Government can state with confidence that the agents relied 
on  their  memory  and  those  notes  and  gave  you  a  complete 
record of those Defendants’ statements and what they said.” 
Adkins  alleges  that,  with  this  last  statement,  the  prosecutor 
improperly vouched for the agents’ credibility. 
    Because  Adkins  did  not  object  at  trial,  we  review  for 
plain error, so Adkins must demonstrate that the outcome of 
his  trial  would  have  differed  but  for  these  remarks.  United 
States v. Wolfe, 701 F.3d 1206, 1211 (7th Cir. 2012). He faces an 
uphill  battle,  as  “improper  statements  during  closing 
argument rarely constitute reversible error.” Id. 
    We  engage  in  a  two‐part  inquiry  in  reviewing  a 
prosecutor’s comments. First, we ask whether the challenged 
statement  was  improper.  Id.  There  are  two  types  of 
impermissible vouching: “a prosecutor may not express her 
personal  belief  in  the  truthfulness  of  a  witness,  and  a 
prosecutor may not imply that facts not before the jury lend 
a  witness  credibility.”  Id.  at  1212  (citation  omitted). 
However,  a  prosecutor  may  comment  on  a  witness’s 
credibility  so  long  as  “the  comment  reflects  reasonable 
inferences  from  the  evidence  adduced  at  trial  rather  than 
Nos. 12‐3738 & 12‐3739                                            14

personal  opinion.”  Id.  (citation  omitted).  For  instance,  we 
found  it  permissible  for  a  prosecutor  during  closing  to 
comment  on  a  witness’s  veracity  where  the  comment  was 
“immediately  preceded  by  the  prosecutor’s  argument  that 
corroborating  evidence  showed  the  witness  to  be  truthful.” 
United  States  v.  Johnson,  437  F.3d  665,  673  (7th  Cir.  2006) 
(citation  omitted).  Second,  if  the  prosecutor’s  remark  was 
improper,  we  consider  whether  that  comment  deprived  the 
defendant of a  fair  trial. Wolfe, 701 F.3d at 1211.  We look to 
five  factors  to  make  this  determination:  “(1)  the  nature  and 
seriousness  of  the  misconduct;  (2)  the  extent  to  which  the 
comments  were  invited  by  the  defense;  (3)  the  extent  to 
which  any  prejudice  was  ameliorated  by  the  court’s 
instruction  to  the  jury;  (4)  the  defense’s  opportunity  to 
counter  any  prejudice;  and  (5)  the  weight  of  the  evidence 
supporting the conviction.” Id. (citation omitted). 
    With  respect  to  the  first  step  of  the  inquiry,  the 
government  contends  that,  in  context,  these  remarks  were 
tied to evidence and therefore permissible. We disagree. We 
are  troubled  by  the  statement,  “the  Government  can  state 
with  confidence”  that  the  agents  provided  a  complete  and 
accurate  report.  That  statement  is  quite  different  from 
saying,  as  did  the  prosecutor  in  Johnson,  that  “all  of  the 
evidence”  supports  a  witness’s  veracity.  437  F.3d  at  673 
(emphasis added). Rather than making reasonable inferences 
from the evidence, the prosecutor explicitly vouched for the 
accuracy  of  the  agents’  memories.  Such  a  statement  is 
impermissible.  It  expresses  “personal  belief  in  the 
truthfulness  of  a  witness”  and  also  might  “imply  that  facts 
not  before  the  jury  lend  a  witness  credibility.”  Wolfe,  701 
F.3d at 1212. This statement is even more disconcerting here, 
Nos. 12‐3738 & 12‐3739                                            15

because the defense’s major theme was that the government 
conducted a sloppy investigation. 
    We  therefore  proceed  to  the  second  step  of  the  analysis, 
the  five‐factor  test.  One  factor—the  fourth—supports 
Adkins,  because  defense  counsel  had  no  opportunity  to 
respond  to  the  statement  made  in  the  rebuttal  portion  of 
closing  arguments.  However,  other  factors  support  the 
government:  the  remark  was  “a  solitary  statement,”  United 
States v. Griffin, 194 F.3d 808, 824 (7th Cir. 1999); the district 
judge instructed the jurors that closing arguments were not 
evidence; and finally, the weight of the evidence was clearly 
against  Adkins,  for  the  reasons  discussed  above.  We  are 
therefore  satisfied  that  Adkins  was  not  deprived  of  a  fair 
trial, despite the prosecutor’s improper vouching. 
   E. Sentencing 
   Adkins  argues  that  we  should  vacate  his  sentence  and 
remand for resentencing (on the heroin/firearms conviction) 
because  the  district  court  erred  in  calculating  the  proper 
guidelines  range.  Addressing  this  contention  requires 
summarizing, in some detail, what happened at sentencing. 
           i. The sentencing proceedings 
    The  district  court  sentenced  Adkins  separately  in  these 
two  cases,  sentencing  him  first  on  the  child  pornography 
conviction.  The  presentence  investigation  report  (PSR) 
recommended  an  offense  level  of  35,  after  a  three‐level 
reduction  for  Adkins’  acceptance  of  responsibility.  The  PSR 
attributed four criminal history points to Adkins: three from 
his  1995  conviction  for  possession  of  a  stolen  vehicle  and 
unlawful  use  of  a  weapon,  and  a  fourth  for  his 
heroin/firearms  conviction  in  the  other  case  before  us  on 
Nos. 12‐3738 & 12‐3739                                             16

appeal.  (Although  Adkins  had  not  yet  been  sentenced  on 
those  charges,  the  guidelines  state  that  a  defendant  should 
receive  one  point  for  most  offenses  for  which  he  has  been 
convicted  but  not  yet  sentenced.  See  U.S.S.G.  § 4A1.2(a)(4).) 
This  fourth  point  bumped  his  criminal  history  category  up 
from  II to III,  increasing his guidelines imprisonment range 
from  188–235  months  to  210–262  months.  The  district  court 
accepted  these  calculations,  and  sentenced  Adkins  to  210 
months’  imprisonment  and  fifteen  years  of  supervised 
release. 
     After a recess, the district court sentenced Adkins on the 
heroin and firearms charges.  The PSR recommended a base 
offense  level  of  26  for  Adkins’  alleged  possession  of  about 
299 grams of heroin. The PSR assigned Adkins four criminal 
history points, again  yielding a  criminal history category of 
III.  The  PSR  also  computed  “an  alternate  guideline 
calculation”  that  it  claimed  would  have  applied  if  Adkins’ 
two  cases  had  been  charged  together.  In  this  scenario,  the 
PSR  reported  that  Adkins  would  have  faced  a  total  offense 
level  of  38,  matching  his  initial  total  offense  level  on  the 
child  pornography  guideline,  effectively  subsuming  the 
heroin  and  firearms  offenses.  The  PSR  said  that  Adkins 
would  have  been  entitled  to  a  two‐level  acceptance  of 
responsibility  reduction  under  U.S.S.G.  §  3E1.1(a).  The  PSR 
did  not  award  a  three‐level  reduction  under  U.S.S.G. 
§ 3E1.1(b).  These  “alternative”  calculations  yielded  a  total 
offense  level  of  36  (one  level  higher  than  that  used  at 
Adkins’  child  pornography  sentencing),  but  also  a  criminal 
history category of II (which was one notch lower than that 
actually  used).  That  discrepancy  did  not  matter,  however, 
because  a  base  offense  level  of  35  and  criminal  history 
category  of  III  and  a  base  offense  level  of  36  and  criminal 
Nos. 12‐3738 & 12‐3739                                                       17

history category of II result in the same advisory range: 210–
262 months. See U.S.S.G. § 5A (Table). 
    The  district  court  ultimately  found  that  the  advisory 
range  for  Adkins’  heroin  and  firearms  convictions  was 
seventy‐eight  to  ninety‐seven  months’  imprisonment,  and 
four  to  five  years  of  supervised  release.  The  parties  then 
debated  whether  any  portion  of  Adkins’  term  of 
imprisonment  should  run  consecutively  to  his  child 
pornography  sentence.  The  government  emphasized  that 
Adkins  had  committed  a  serious  drug  offense  that  merited 
some  extra  punishment.  The  court  said  that  this  case 
presented  a  “complex  situation”  under  the  guidelines, 
stating  that  “the  guidelines  would  suggest,  had  I  sentenced 
these  cases  together,  to  essentially  disregard  the  heroin 
case.” (Because of the large differential between his offenses, 
the child pornography offense would have “swallowed up” 
the heroin and firearms offenses.) 
    The court decided that ninety months’ imprisonment was 
appropriate,  and  chose,  under  U.S.S.G.  §  5G1.3,  to  run 
twelve  of  those  months  consecutively  to  the  child 
pornography  prison  term  in  light  of  the  seriousness  of  the 
drug  conviction  and  Adkins’  lengthy  criminal  history.5  The 
court  also  imposed  four  years  of  supervised  release  on  the 
heroin  charge,  and  three  years  on  the  firearms  charge,  both 
of which ran concurrently to the fifteen years of supervised 
release on the child pornography charge. 

                                                 
5  Although  these  convictions  did  not  count  for  purposes  of  calculating 

Adkins’  guidelines  range,  Adkins  also  had  pre‐1995  convictions  for 
unlawful use of a weapon, possession of a stolen vehicle, and retail theft, 
as well as a conviction in 2006 for importing cocaine in Great Britain. 
Nos. 12‐3738 & 12‐3739                                               18

    The  court  filed  a  post‐sentencing  memorandum  further 
explaining  its  reasoning.  The  memorandum  included 
consideration  of  the  “alternate”  world  that  the  PSR  had 
considered, stating: “In determining whether to run the drug 
sentence  consecutive,  concurrent  or  partially  concurrent  to 
the  child  pornography  sentence,  it  was  important  to  know 
what  Adkins’  guidelines  range  would  have  been  had  he 
been  sentenced  in  one  proceeding  on  all  the  charges.”  The 
court adopted the PSR’s calculations: in this alternate world, 
after  a  two‐level  reduction  for  accepting  responsibility, 
Adkins would have had an offense level of 36 and a criminal 
history category of II, yielding the same guidelines range as 
in the child pornography sentencing (210–262 months). 
           ii. Analysis 
    At sentencing, a district court must engage in a two‐part 
analysis. First, it must determine the defendant’s sentencing 
range  under  the  guidelines.  United  States  v.  Dale,  498  F.3d 
604, 611 (7th Cir. 2007). Second, it must “hear the arguments 
of  the  parties  and  conclude  by  making  an  individualized 
assessment  of  the  appropriate  sentence  based  on  the 
§ 3553(a)  factors.”  United  States  v.  Boroczk,  705  F.3d  616,  622 
(7th  Cir.  2013)  (citation  omitted).  We  review  the  district 
court’s  interpretation  and  application  of  the  guidelines  de 
novo, and its findings of fact for clear error. United States v. 
Sutton, 582 F.3d 781, 783–84 (7th Cir. 2009). 
    Adkins  argues  that  the  district  court  engaged  in  two 
guidelines  calculations—the  actual  offenses,  and  the 
alternate‐world  hypothetical—but  erred  in  its  hypothetical 
calculation.  Specifically,  in  conducting  the  hypothetical 
calculation,  the  district  court  awarded  Adkins  a  two‐point 
reduction  for  his  acceptance  of  responsibility,  but  Adkins 
Nos. 12‐3738 & 12‐3739                                                19

argues that it should have awarded him the full three‐point 
reduction. This would have produced a guidelines range of 
188–235  months,  instead  of  a  range  of  210–262  months. 
Because of this difference, Adkins argues, the error was not 
harmless  and  we  should  remand  for  resentencing.  The 
government responds that there  was an error  in  calculating 
the  hypothetical  guidelines  range,  but  the  error  worked  to 
Adkins’  benefit,  as  he  should  not  have  received  any 
reduction in the hypothetical calculation because he pleaded 
guilty to only one of the two charges. 
     The  plain  text  of  the  guidelines  cuts  against  Adkins’ 
argument.  It  suggests  that  a  third  point  reduction  is  only 
merited where, among other things, a plea “permitt[ed] the 
government to avoid preparing for trial.” U.S.S.G. § 3E1.1(b). 
But if Adkins had been charged and sentenced together, and 
if he had pled guilty to only  the child pornography charge, 
the government would still have needed to prepare for and 
conduct  a  trial  on  the  heroin  and  firearms  charges.  The 
government would therefore have not avoided preparing for 
trial.  Indeed,  where  a  defendant  is  indicted  on  multiple 
counts  but  pleads  guilty  to  only  some  of  the  charged 
conduct, our sister circuits have held that a defendant is not 
entitled  to  a  three‐point  reduction.  See  United  States  v. 
McDowell, 888 F.2d 285, 292–93 (3d Cir. 1989); United States v. 
Kleinebreil, 966 F.2d 945, 952–54 (5th Cir. 1992); United States 
v. Chambers, 195 F.3d 274, 277–79 (6th Cir. 1999); United States 
v.  Ginn,  87  F.3d  367,  370–71  (9th  Cir.  1996);  United  States  v. 
Thomas,  242  F.3d  1028,  1033–34  (11th  Cir.  2001);  see  also 
United States v. Kellum, 372 F.3d 1141, 1145–46 (9th Cir. 2004) 
(noting  that  a  different  situation  might  arise  in  some  cases 
where all conduct is not charged in the same indictment, and 
Nos. 12‐3738 & 12‐3739                                                          20

affirming  a  two‐level  reduction).6  Accordingly,  we  reject 
Adkins’ argument that the district court erred in calculating 
the guidelines range. 
     F. Lack of a jury finding on the quantity of heroin 
    The  jury  instructions  and  verdict  forms  did  not  ask  the 
jury to make a drug quantity finding. This was error; as the 
government  candidly  acknowledged,  “the  drug  quantity 
question should have been submitted to  the jury.”  Apprendi 
v.  United  States,  530  U.S.  446  (2000),  requires  that  the  jury 
find any fact, other than a previous conviction, that increases 
a defendant’s statutory maximum sentence, and this extends 
to  mandatory  minimum  sentences.  Alleyne  v.  United  States, 
133 S. Ct. 2151, 2155 (2013). The question is whether, in this 
case,  the  failure  to  submit  the  drug  quantity  to  the  jury  is 
reversible error. 
      The government contends that plain error review applies 
to this challenge, whereas Adkins argues for de novo review. 
Adkins  alleges  that  the  district  court  misapplied  the 
guidelines  because  it  sentenced  him  to  a  punishment  that 
exceeded the crime the jury found he committed. During the 
proceedings  below,  the  government  specifically  asked  the 
court to include a drug quantity finding on the verdict form. 
Adkins’  attorney  did  not  object,  but  he  responded  that  “it 
seems  like  it  confuses  the  issues  a  little  bit  for  the  jury.” 
                                                 
6 Several  of  these  cases  go  further  and  state  that  a  defendant  is  not 
entitled to any reduction for acceptance of responsibility where he does 
not plead guilty to all conduct charged in the same indictment. See, e.g., 
Chambers, 195 F.3d at 278. However, we need not reach that issue on the 
facts  of  this  case,  where  all  conduct  was  not  charged  in  the  same 
indictment  and  the  district  court  only  considered  that  possibility  in  the 
midst of a hypothetical. 
Nos. 12‐3738 & 12‐3739                                            21

When  the  court  raised  the  issue  again  after  a  recess,  the 
government withdrew its request and Adkins did not object. 
    On these facts, plain error review—at most—applies. See 
United States v. Kirklin, 727 F.3d 711, 717 (7th Cir. 2013). Like 
the defendant in Kirklin, Adkins did not object at trial to the 
judge’s  finding  a  fact  that  increased  the  mandatory 
minimum. See id. Moreover, as in Kirklin, the Supreme Court 
handed down Alleyne after Adkins was sentenced but before 
we considered the appeal. And as in Kirklin, the government 
conceded  error  in  this  case.  See  id.  at  718.  We  can  also 
assume  arguendo,  like  the  court  in  Kirklin,  that  the  error 
affected Adkins’ substantial rights, leaving us the remaining 
discretionary  inquiry:  “whether  the  error  seriously  affected 
the  ‘fairness,  integrity,  or  public  reputation  of  judicial 
proceedings.’”  Id.  (quoting  Olano,  507  U.S.  at  732).  As  in 
Kirklin,  we  conclude  that  the  error  did  not  have  such  an 
effect. See Kirklin, 727 F.3d at 719. 
    In  Adkins’  case,  the  major  question  was  whether  to 
convict,  not  the  quantity  of  drugs.  According  to  the  agents, 
Adkins said he was surprised that the package got through 
customs,  and  thought  it  did  “not  feel  like  300  grams.”  The 
snowmen  were  initially  heavy  because  they  contained 
pellets, which field‐tested for narcotics and which a chemist 
later  confirmed  were  heroin—299.7  grams,  specifically.  The 
heroin  was  accidentally  destroyed  before  trial  due  to  a 
mistaken  destruction  order,  but  there  was  extensive 
paperwork  and  chain  of  custody  evidence,  which 
consistently  pointed  to  299.7  grams  of  heroin.  See  Knox  v. 
United  States,  400  F.3d  519,  523  (7th  Cir.  2005)  (affirming, 
despite  Apprendi  error,  due  to  “the  strength  of  the 
evidence”). As the district court noted at sentencing, “to the 
Nos. 12‐3738 & 12‐3739                                                    22

extent  there  was  a  quantity  of  drugs  in  that  house,  that  … 
quantity  was  in  fact  299  net  grams  of  heroin.”  Thus,  a  jury 
that  convicted  Adkins  of  attempting  to  possess  heroin  with 
intent  to distribute convicted him of trying to obtain 299  or 
so  grams.7  See  United  States  v.  Nance,  236  F.3d  820,  826  (7th 
Cir. 2000) (“If this jury was going to convict [the defendant] 
at all—which it plainly did—there is simply no way on this 
record  that  it  could  have  failed  to  find  that  he  was 
conspiring  to  distribute”  a  particular  quantity  of  drugs). 
Because  we  will  not  “find  a  miscarriage  of  justice  on  plain 
error  review”  when  we  are  “convinced  that  …  a  properly 
instructed  jury  would  have  found  the  defendants  guilty  of 
distributing  the  requisite  threshold  quantities  of  narcotics,” 
we  affirm  Adkins’  sentence.  Kirklin,  727  F.3d  at  718–19 
(citation and internal quotation marks omitted). 
     G. Special Condition Five 
    Adkins pled guilty to receipt of child pornography in an 
agreement  that  contained  an  appeal  waiver:  Adkins 
“expressly  waive[d]”  the  right  to  appeal  his  child 
pornography  conviction,  sentence,  or  the  restitution 
imposed  to  “any  Court  on  any  ground,”  except  a  limited 
exception  for  ineffective  assistance  of  counsel.  The  district 
court  imposed  several  special  conditions  as  part  of  Adkins’ 
fifteen‐year  term  of  supervised  release,  but  Adkins  now 
                                                 
7 The crucial number in the statutory scheme is actually only 100 grams 

of heroin—a number Adkins seems to have far surpassed. See 21 U.S.C. 
§§ 841(b)(1)(B)–(C)  (if  the  crime  involves  less  than  100  grams,  a 
defendant  will  be  imprisoned  for  0–20  years,  with  supervised  release 
ranging from 3 years to life; for 100 grams or more, a defendant will be 
imprisoned for 5–40 years, with supervised release ranging from 4 years 
to life). 
Nos. 12‐3738 & 12‐3739                                              23

challenges  only  one—Special  Condition  Five.  It  states  that 
Adkins  “shall  not  view  or  listen  to  any  pornography  or 
sexually  stimulating  material  or  sexually  oriented  material 
or  patronize  locations  where  such  material  is  available.” 
Neither  party  objected  to  the  condition  at  the  time.  Two 
issues  are  presented  here.  The  first  is  whether  the  appeal 
waiver  bars  review  in  this  court.  If  it  does  not,  the  second 
issue  is  whether  this  special  condition  is  unconstitutionally 
vague  and  overbroad.  For  the  following  reasons,  we  hold 
that there is a vagueness exception to appellate waivers, and 
that  this  special  condition  is  unconstitutionally  vague  and 
overbroad. 
            i. Appeal waiver 
    Adkins makes two arguments for why the appeal waiver 
does  not  bar  our  review.  He  first  contends  that  this  appeal 
falls  outside  the  scope  of  his  waiver.  We  disagree.  He  next 
argues  that  an  appeal  waiver  does  not  preclude  this  court 
from  reviewing  a  condition  of  supervised  release  to 
determine if it is unconstitutionally vague. We agree. 
               1. Scope of waiver argument 
    Appeal  waivers  in  plea  agreements  are  typically 
enforceable. United States v. Chapa, 602 F.3d 865, 868 (7th Cir. 
2010).  However,  for  an  appeal  waiver  to  bar  review,  the 
issue  appealed  “must  fall  within  its  scope.”  Id.  Contract 
principles  generally  apply  to  plea  agreements.  Id.  Adkins’ 
plea agreement states that he will not appeal his conviction, 
sentence, or restitution order to any court on any ground. He 
contends  that  the  inclusion  of  “restitution”  suggests  that 
“sentence”  refers  only  to  the  period  of  incarceration.  (If 
“sentence”  included  “restitution,”  then  the  plea  might 
Nos. 12‐3738 & 12‐3739                                               24

include  superfluous  terms—a  result  we  disfavor.  See United 
States  v.  Rourke,  74  F.3d  802,  807  (7th  Cir.  1996)).  Thus,  he 
argues,  the  conditions  of  supervised  release  are  not  part  of 
his “sentence” as that term is used in his plea agreement. Cf. 
id. at 806 (significant ambiguities in a plea agreement should 
be  construed  in  favor  of  the  defendant).  However,  Adkins’ 
argument  conflicts  with  our  precedent,  which  suggests  that 
terms  of  supervised  release  are  part  of  the  sentence.  See 
United  States  v.  Sines,  303  F.3d  793,  798–99  (7th  Cir.  2002) 
(holding that the defendant “waived the right to appeal his 
sentence,  including  the  terms  and  conditions  of  his  supervised 
release,”  when  he  agreed  to  a  plea  agreement  that  said  he 
“expressly  waives  his  right  to  appeal  the  conviction  and 
sentence  imposed  on  any  ground.”  (emphasis  added));  see 
also id. at 799 n.3 (“[W]e find that Mr. Sines waived his right 
to appeal the terms of his supervised release when he signed 
the plea agreement.”). 
                2. Due process argument 
   Adkins  next  argues  that,  notwithstanding  the  appeal 
waiver,  we  can  decide  whether  Special  Condition  Five  is 
unconstitutional because a waiver cannot preclude review of 
an obvious due process violation on account of vagueness. 
    Our  cases  establish  that  there  are  at  least  some  due 
process  exceptions  to  a  waiver  of  appellate  review.  See 
United  States  v.  Bownes,  405  F.3d  634,  637  (7th  Cir.  2005) 
(noting  that  there  are  “limitations  on  waiver  of  the  right  of 
appeal  in  a  criminal  case  that  are  imposed  by  judicial 
interpretations of the due process clause”) (citing, inter alia, 
United States v. Schilling, 142 F.3d 388, 394–95 (7th Cir. 1998)). 
Although  we  construe  “plea  agreements  as  contracts,”  we 
regard  plea  agreements  as  “unique  contracts  ‘in  which 
Nos. 12‐3738 & 12‐3739                                             25

special  due  process  concerns  for  fairness  and  the  adequacy 
of  procedural  safeguards  obtain.’”  Carnine  v.  United  States, 
974  F.2d  924,  928  (7th  Cir.  1992)  (quoting  United  States  v. 
Ataya,  864  F.2d  1324,  1329  (7th  Cir.  1988)).  Thus,  an  appeal 
waiver  will  not  prevent  a  defendant  from  challenging  (1) a 
sentence  based  on  “constitutionally  impermissible  criteria, 
such  as  race”;  (2)  a  sentence  that  exceeds  the  statutory 
maximum  for  the  defendant’s  particular  crime; 
(3) deprivation  of  “some  minimum  of  civilized  procedure” 
(such  as  if  the  parties  stipulated  to  trial  by  twelve 
orangutans);  and  (4)  ineffective  assistance  of  counsel  in 
negotiating  the  plea  agreement.  Bownes,  405  F.3d  at  637 
(citations omitted). 

    There are multiple rationales for these exceptions, such as 
fundamental  fairness  to  the  particular  defendant  and  the 
fundamental  legitimacy  of  the  judicial  process  generally. 
These rationales apply to obviously vague special conditions 
as well. If the defendant cannot reasonably know what he is 
and is not allowed to do, he should be able to obtain judicial 
review.  He  is  entitled  to  special  conditions  that  generally 
apprise him of what conduct is lawful and what could land 
him  back  in  prison  for  violating  his  supervised  release 
conditions. See Grayned v. City of Rockford, 408 U.S. 104, 108–
09 (1972) (“[W]e insist that laws give the person of ordinary 
intelligence  a  reasonable  opportunity  to  know  what  is 
prohibited,  so  that  he  may  act  accordingly.”).  Nor  can  we 
accept  the  government’s  invitation  to  address  this  problem 
after  Adkins  has  served  his  sentence,  for  that  risks 
sanctioning  an  unconstitutional  special  condition  that 
should not be used in the meantime in other cases. 
Nos. 12‐3738 & 12‐3739                                           26

     We pause to emphasize the narrowness of our holding. It 
remains  the  case  that  plea  agreements  are  typically 
enforceable  and  that  contractual  principles  generally  apply. 
Nor  is  there  a  “general  ‘constitutional‐argument  exception’ 
to waivers in plea agreements.” See United States v. Behrman, 
235 F.3d 1049, 1051 (7th Cir. 2000). Thus, it remains generally 
unproblematic  to  knowingly  waive  a  constitutional  right  or 
to  lose  a  constitutional  right  (in  a  clearly  demarcated  way 
and in accord with 18 U.S.C. § 3583(d)) via special conditions 
of supervised release. 
    The crucial distinction in this case, as we explain below, 
is that no reasonable person could know what conduct is or 
is  not  proscribed  by  Special  Condition  Five.  This  lack  of 
notice  is  troubling  in  part  because  of  the  inefficiency  it 
causes, as a defendant must avoid a wide range of conduct, 
some  permissible  and  some  not.  See  Laura  A.  Napoli, 
Demystifying  “Pornography”:  Tailoring  Special  Release 
Conditions  Concerning  Pornography  and  Sexually  Oriented 
Expression, 11 U.N.H. L. Rev. 69, 74 (2013). The possibility for 
inconsistent  enforcement  also  concerns  us,  as  different 
minds may interpret the same broad phrases differently. Cf. 
Hill v. Colorado, 530 U.S. 703, 732 (2000). In sum, we hold that 
despite a waiver of appellate review, the Due Process Clause 
permits review when a special condition is so vague that no 
reasonable  person  could  know  what  conduct  is  permitted 
and what is prohibited. 
           ii. Special Condition Five is unconstitutional 
        




   The parties agree that plain error review applies. District 
courts  have  “wide  discretion”  in  determining  conditions  of 
supervised release. Sines, 303 F.3d at 800. That discretion has 
Nos. 12‐3738 & 12‐3739                                                  27

limits,  however.  “A  condition  of  supervised  release  is 
unconstitutionally  vague  if  it  would  not  afford  a  person  of 
reasonable  intelligence  with  sufficient  notice  as  to  the 
conduct prohibited.” United States v. Schave, 186 F.3d 839, 843 
(7th  Cir.  1999);  see  also  United  States  v.  Guagliardo,  278  F.3d 
868,  872  (9th  Cir.  2002)  (“A  probationer,  however,  has  a 
separate  due  process  right  to  conditions  of  supervised 
release  that  are  sufficiently  clear  to  inform  him  of  what 
conduct will result in his being returned to prison.”); Birzon 
v. King, 469 F.2d 1241, 1243 (2d Cir. 1972). Moreover, unlike 
obscenity  and  child  pornography,  pornographic  materials 
enjoy  First  Amendment  protection,  which  means  that  we 
must  be  sensitive  to  the  possible  overbreadth  of  the 
condition as well. See United States v. Williams, 553 U.S. 285, 
288 (2008); United States v. Loy, 237 F.3d 251, 259 n.2 (3d Cir. 
2001)  (“When  a  statute  is  vague  and  arguably  involves 
protected  conduct,  vagueness  analysis  will  necessarily 
intertwine  with  overbreadth  analysis.”  (citing  Hoffman 
Estates  v.  Flipside,  Hoffman  Estates,  Inc.,  455  U.S.  489,  494  n.6 
(1982)));  see  also  18  U.S.C.  §  3583  (noting  that  conditions  of 
supervised  release  must,  inter  alia,  be  “reasonably  related” 
to  the  § 3553(a)  sentencing  factors  and  must  “involve[]  no 
greater deprivation of liberty than is reasonably necessary”). 
    Special  Condition  Five  states:  “The  defendant  shall  not 
view  or  listen  to  any  pornography  or  sexually  stimulating 
material or sexually oriented material or patronize locations 
where  such  material  is  available.”  Read  literally,  this 
provision might preclude Adkins from using a computer or 
entering  a  library—irrespective  of  what  he  views  in  either 
place—because  both  are  “locations”  where  “sexually 
stimulating material … is available.” Indeed, he might not be 
able  to  ride  the  bus,  enter  a  grocery  store,  watch  television, 
Nos. 12‐3738 & 12‐3739                                               28

open a magazine or newspaper, read a classic like Romeo and 
Juliet,  or  even  go  out  in  public  (given  the  ubiquity  of 
advertisements  that  use  potentially  sexually  oriented  or 
sexually  stimulating  images  to  pique  consumer  interest). 
More practically, how can we tell which images or voices are 
sexually  stimulating  for  Adkins?  Cf.  United  States  v.  Smith, 
972 F.2d 960, 962 (8th Cir. 1992) (striking down a supervised 
release  condition  and  criticizing  it  as  “unworkable”  in 
practice).  It  is  hard  to  see  how  the  potential  breadth  of 
Special  Condition  Five  would  satisfy  the  narrow  tailoring 
requirement of 18 U.S.C. § 3583(d).  
   Last  year,  in  United  States  v.  Goodwin,  717  F.3d  511  (7th 
Cir. 2013), we struck down a condition of supervised release 
that  said:  “You  shall  neither  possess  nor  have  under  your 
control any material, legal or illegal, that contains nudity or 
that  depicts  or  alludes  to  sexual  activity  or  depicts  sexually 
arousing material.” We explained, in part: 
        The  inclusion  of  material  that  “alludes  to” 
        sexual activity within Condition 6’s purview is 
        particularly  problematic.  This  dictate  goes 
        beyond  a  ban  on  the  possession  of 
        pornography.  If  read  literally,  the  inclusion  of 
        this  term  could  block  Goodwin  from 
        possessing  much  of  the  Western  literary 
        canon—or  arguably  even  from  possessing  a 
        slip copy of this opinion. Such a deprivation of 
        liberty  certainly  would  be  greater  than  is 
        reasonably  necessary  to  achieve  the  goals  of 
        supervised release. 
Id.  at  524–25  (citing  United  States  v.  Monteiro,  270  F.3d  465, 
473  (7th  Cir.  2001)  (vacating  a  “vague  and  overbroad” 
Nos. 12‐3738 & 12‐3739                                             29

special  condition  to  enable  the  district  court  “to  craft  more 
precisely”  the  condition)).  The  terms  of  the  Special 
Condition  in this case are  not  identical  to  those  in  Goodwin, 
but  if  anything,  the  terms  before  us  may  be  more  all‐
encompassing because they prohibit  viewing or listening to 
sexually  stimulating  material,  not  merely  “possess[ing]”  it, 
as  in  Goodwin.  Goodwin  found  that  the  Special  Condition  in 
that  case  could  not  survive  irrespective  of  whether  plain‐
error  review  or  abuse‐of‐discretion  review  applied,  and 
compels the same result here. 
    Our  conclusion  is  generally  consistent  with  our  sister 
circuits’ approaches to this challenging area. See, e.g., United 
States  v.  Antelope,  395  F.3d  1128,  1141–42  (9th  Cir.  2005) 
(striking  down  as  unconstitutionally  vague  a  supervised 
release  condition  banning  the  possession  of  “any 
pornographic,  sexually  oriented  or  sexually  stimulating 
materials”); United States v. Guagliardo, 278 F.3d 868, 872 (9th 
Cir.  2002)  (striking  down  as  unconstitutionally  vague  a 
supervised release condition banning the possession of “any 
pornography,”  including  legal  adult  pornography,  because 
“a  probationer  cannot  reasonably  understand  what  is 
encompassed  by  a  blanket  prohibition  on  ‘pornography’”); 
United States v. Loy, 237 F.3d 251, 265 (3d Cir. 2001) (striking 
down  as  unconstitutionally  vague  a  supervised  release 
condition  banning  the  possession  of  “all  forms  of 
pornography, including legal adult pornography”); Farrell v. 
Burke,  449  F.3d  470,  486  (2d  Cir.  2006)  (noting  that  the 
Second  Circuit  has  “strongly  suggest[ed]  that  the  term 
‘pornography’  is  inherently  vague  for  defendants  whose 
statute of conviction does not define it.” (citing United States 
v. Simmons, 343 F.3d 72 (2d Cir. 2003)); United States v. Cabot, 
325 F.3d  384 (2d Cir. 2003)); see also United States v.  Perazza‐
Nos. 12‐3738 & 12‐3739                                              30

Mercado,  553  F.3d  65,  74–76  (1st  Cir.  2009)  (vacating  a 
condition of supervised release that banned the “possession 
of  any  kind  of  pornographic  material”  because  the  district 
court did not provide an explanation for this condition, and 
“no  evidence  in  the  record  …  justifies  the  ban”);  cf.  United 
States v. Armel, 585 F.3d 182, 185–87 (4th Cir. 2009) (holding 
that  sentencing  court  abused  its  discretion  by  imposing  an 
unexplained three‐year prohibition on adult “pornography” 
where  defendant  had  been  convicted  of  threatening  federal 
officials). But see United States v. Boston, 494 F.3d 660, 667–68 
(8th  Cir.  2007)  (upholding  the  breadth  of  the  supervised 
release  condition  in  part  because  the  defendant  was  found 
guilty  of  producing  child  pornography);  United  States  v. 
Phipps,  319  F.3d  177,  192–93  (5th  Cir.  2003)  (acknowledging 
that  the  ban  on  “sexually  oriented  or  sexually  stimulating 
materials” is “somewhat vague,” but narrowing it so that it 
does  not  reach  magazines  and  so  that  “the  prohibition  on 
patronizing  sexually  oriented  establishments  refers  …  to 
places such as strip clubs and adult theaters or bookstores”). 
    The  government  argues  that  instead  of  vacating  and 
remanding,  we  could  avoid  the  condition’s  constitutional 
difficulties through a “commonsense” limiting construction. 
Some  of  our  sister  circuits  have  taken  this  approach  in 
certain  cases.  For  instance,  when  a  supervised  release 
condition  prevents  a  supervisee  from  patronizing  locations 
that offer sexually  explicit  materials, some courts have held 
that  supervisees  may  go  to  libraries  and  grocery  stores  but 
not strip clubs and adult bookstores. See, e.g., United States v. 
Ellis,  720  F.3d  220,  226–27  (5th  Cir.  2013);  United  States  v. 
Accardi, 669 F.3d 340, 346–47 (D.C. Cir. 2012). In some cases, 
a  limiting  construction  is  the  appropriate  course.  For 
example,  in  Schave,  we  found  that  constitutional  difficulties 
Nos. 12‐3738 & 12‐3739                                             31

could  be  “easily  avoided  through  an  appropriate  limiting 
instruction.” 186 F.3d at 843. In that case, the defendant was 
a  member  of  a  white  supremacist  organization  and  sold 
explosives  (to  an  undercover  agent)  that  were  meant  to  be 
used  in  violent  acts  that  furthered  the  group’s  aims.  Id.  at 
840. A condition of supervised release provided that Schave 
“shall  not  associate,  either  directly  or  indirectly,  with  any 
member  or  organization  which  espouses  violence  or  the 
supremacy  of  the  white  race.”  Id.  at  843.  We  were  troubled 
by  the  absence  of  a  scienter  requirement,  but  found  that 
“[w]ithout much difficulty,” we could construe the provision 
to “reach only those activities which would reasonably relate 
to  the  danger  of  [the  defendant’s]  reassociating  with  white 
supremacist  groups  …  which  pursue  their  aims  through 
violent means.” Id. at 843, 844. 
    However,  this  is  not  a  case  where  we  can  tweak  the 
relevant condition “easily.” Id. at 843. In order to render this 
special  condition  constitutional,  we  would  need  to  define 
multiple  key  terms  or  provide  multiple  limiting 
constructions.  In  other  cases  where  we  found  the  special 
condition  vague  or  much  broader  than  necessary,  we  have 
vacated and remanded. See, e.g., Goodwin, 717 F.3d at 524–25; 
Monteiro, 270 F.3d at 473. And because the district court will 
retain  jurisdiction  over  this  case  for  many  years,  including 
the  power  to  amend  the  conditions  of  supervised  release  at 
any time, see 18 U.S.C. § 3583(e)(2), it is in a superior position 
to write a new condition, if it so chooses. 
    We recognize the difficulty of drafting special conditions 
in this context. We therefore emphasize that various options 
remain  open,  including  (1) defining  the  crucial  terms  in  the 
existing  special  condition  in  a  way  that  (a) provides  clear 
Nos. 12‐3738 & 12‐3739                                          32

notice  to  Adkins  (preferably  through  objective  rather  than 
subjective terms), (b) includes a mens rea requirement (such 
as  intentional  conduct),  and/or  (c)  is  not  broader  than 
reasonably  necessary  to  achieve  the  goals  of  18  U.S.C. 
§ 3553(a)(2)(b),  (a)(2)(C),  and  (a)(2)(D),  see  § 3583(d);  and 
(2) narrowing  the  scope  of  proscribed  conduct,  such  as  by 
(a) focusing  on  child  pornography,  which  federal  statutes 
objectively  define,  see,  e.g.,  18  U.S.C.  § 2256(8),  and/or 
(b) focusing on particular establishments such as strip clubs, 
adult bookstores, and adult theaters. 
   In  sum,  given  the  importance  of  notice  and  reasonably 
narrow  tailoring,  see  18  U.S.C.  § 3583(d)—which  our 
precedent, Goodwin, reinforces—we vacate Special Condition 
Five and remand to the district court. 
                         III. Conclusion 
    We AFFIRM Adkins’ heroin and firearms convictions and 
sentences.  We  VACATE  Special  Condition  Five  of  Adkins’ 
child pornography sentence and REMAND so that the district 
court may revisit the condition in light of this opinion.